Citation Nr: 1031308	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-16 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

3.  Entitlement to service connection for a left renal cortical 
cyst.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for status post 
cholecystectomy.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 
1949 and from May 1950 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision, in which the RO, 
in pertinent part, denied the Veteran's claims.

The Veteran testified at an October 2007 Decision Review Officer 
(DRO) hearing; a copy of the transcript is in the record.

In a January 2010 decision, the Board determined that new and 
material evidence had not been received to reopen the Veteran's 
previously-denied claims of entitlement to service connection for 
a head injury, for residuals of frozen feet and for hepatitis and 
denied the Veteran's claims for service connection for diabetes 
mellitus, type II, for erectile dysfunction, and for 
diverticulosis.  The remaining claims listed on the title page 
were remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for additional development.  The case is now 
before the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a March 2010 statement, the Veteran appears to have 
asked VA to reopen his claim for service connection for 
hepatitis, but this issue has not been readjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Disorders manifested by a left inguinal hernia, BPH, a left 
renal cortical cyst, and status post cholecystectomy were not 
diagnosed until many years after the Veteran's last period of 
military service; and the most competent and probative medical 
evidence of record is against a finding that such disorders were 
present during service or are otherwise related to military 
service.

2.  Hypertension was not manifested to a compensable degree 
within one year after the Veteran's discharge from his last 
period of military service and was not diagnosed until many years 
later; and the most competent and probative medical evidence of 
record is against a finding that his hypertension was present 
during service or is otherwise related to military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left inguinal 
hernia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for BPH are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  The criteria for service connection for a left renal cortical 
cyst are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

5.  The criteria for service connection for status post 
cholecystectomy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005, August 2005 and May 2006 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  These letters informed the 
Veteran of what evidence was required to reopen and substantiate 
the claims for service connection and of VA's and his respective 
duties for obtaining evidence.  In addition, the letters provided 
in August 2005 and May 2006 informed the Veteran that his service 
treatment records had been destroyed by fire and informed him of 
alternative sources of evidence which he might use to establish 
service connection.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence is necessary to substantiate service connection.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided prior to the 
initial AOJ decision did not address either the rating criteria 
or effective date provisions that are pertinent to the Veteran's 
claims, such error was harmless given that service connection is 
being denied, and hence no ratings or effective dates will be 
assigned with respect to these claimed conditions.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent medical 
records and providing an examination and/or opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
obtained all pertinent VA treatment records.  The Veteran 
submitted private treatment records from Christ Hospital, San 
Pablo Hospital, and Drs. R.C., J.A.B., R.A.M., J.N.R., and A.C.A.  
He was afforded VA medical examinations in July and August of 
2005 and in January and February 2010.  During the latter two 
examinations, the examiner reviewed private and VA treatment 
records and the claims file and, after interviewing and examining 
the Veteran, provided etiological opinions.  See Barr v. 
Nicholson, 21. Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  The AMC issued a supplemental 
statement of the case in March 2010.  Given the foregoing, the 
Board finds that VA has substantially complied with the Board's 
prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with).  Under these circumstances, the Board concludes 
that the Veteran has been accorded ample opportunity to present 
evidence and argument in support of the matters decided on 
appeal.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claim, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. Analysis

The Veteran contends that the claimed disabilities are related to 
his military service.  In a statement received in June 2006, the 
Veteran's sister recalled that he was hospitalized around 1950-52 
on several occasions while in service, particularly for several 
fainting spells after long walks and drills while serving in 
Germany; and that the Veteran has suffered from several health 
complications that may be related to his activities, injuries or 
accidents while serving in the Army. 

During a DRO hearing, the Veteran testified that no doctor had 
linked any of the claimed disorders to service, but he felt that 
they could be due to the walking, marching or lifting that he did 
during service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Certain chronic diseases, such as hypertension, which are 
manifested to a compensable degree within one year of discharge 
from active duty, shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  The Veteran did not 
serve in combat, so the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At the outset, the Board notes that it appears that the service 
treatment records, with the exception of a report of medical 
examination dated in December 1948 and some morning reports dated 
in May and July of 1952, were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board notes that 
multiple attempts to obtain the service treatment records have 
been made and that a formal finding of unavailability was made 
regarding these records.  The Veteran was notified of the 
unavailability of these records and informed that he could submit 
any copies of records that he may have possessed.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

As the service treatment records, with the exception of a report 
of medical examination dated in December 1948 and morning 
reports, are unavailable, the Board's analysis has been 
undertaken with the heightened obligation set forth in O'Hare in 
mind.  It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

After a full review of the record, including the medical evidence 
and testimony and statements made by the Veteran and his sister 
on his behalf, the Board finds that the preponderance of the 
evidence is against service connection for any of the claimed 
disorders.

A. Left Inguinal Hernia, BHP and Left Renal Cortical Cyst

A November 1997 VA general medical examination revealed normal 
findings for the digestive and genitourinary (GU) systems.  

A May 2003 abdominal sonogram reflected gallbladder wall 
thickening, a left upper pole renal cyst and liver granuloma.  A 
November 2004 renal ultrasound (US) showed a left renal 2.8-cm 
cortical cyst with an inhomogeneous prostate gland.  A January 
2005 computed tomography (CT) scan of the abdomen/pelvis revealed 
a left inguinal hernia for which he underwent a herniorrhaphy in 
March 2005.

At a July 2005 VA general medical examination, the Veteran was 
noted to have a well-healed, left inguinal herniorrhaphy surgical 
scar and BPH, status post transurethral resection (TURP), and 
stable high blood pressure (hypertension).  An August 2005 VA GU 
examination report reflects an over 10-year history of BPH and a 
herniorrhaphy in May 2005.  It also revealed history of a left 
renal cortical cyst of no clinical significance and chronic 
prostatitis per a recent prostate biopsy.  No opinions were 
given.  VA medical records show treatment for BPH.

An October 2007 CT scan of the abdomen and pelvis impression 
included status post cholecystectomy, a left upper pole simple 
renal cyst, no acute intra-abdominal pathology, significant 
enlargement of the prostate gland, and atherosclerosis of the 
abdominal aorta.

During a February 2010 VA digestive systems examination, the 
Veteran reported that he started suffering left inguinal pain and 
was evaluated by a physician who diagnosed a left inguinal 
hernia.  He underwent a left herniorrhaphy in 2005 at a private 
hospital in San Juan without complications or residuals.  The 
Veteran denied pain or recurrence.  On examination, there was a 
7.0-cm x 0.3-cm well-healed, left inguinal herniorrhaphy scar 
without any pain, indurations, masses or hernia noted.  With 
regard to BPH, the Veteran reported that he started to suffer 
from frequent urination, difficulty voiding, hesitancy and 
nocturia.  He was evaluated and diagnosed with BPH and underwent 
a TURP "in 1987."  The Veteran indicated that after the 
procedure he remained stable with improvement, but ten years ago 
the symptoms began again and required oral medications for the 
prostate.  He complained of frequency of urination-at least 
every two hours-nocturia-two to four times per night, and 
occasional hesitancy.  The Veteran also reported that a left 
renal cortical cyst was incidentally found with a benign left 
renal cyst in an abdominal sonogram performed to evaluate the 
liver.  The cyst has remained stable and asymptomatic with no 
major changes in size or characteristics.  On examination, no 
abdominal or flank tenderness or lower abdominal or pelvic pain 
was noted.  However, urinary symptoms of urgency, 
hesitancy/difficulty starting stream, weak or intermittent 
stream, dribbling, straining to urinate, nocturia and frequency 
of urination were noted.  His penis and testicles were normal; 
however, the prostate was noted to be generally enlarged.  A 
January 2008 US of the liver impression included status post 
cholecystectomy and a left renal cyst.  

The VA examiner opined that the left inguinal hernia repaired in 
2005 was not caused by or the result of military service.  In 
support, she indicated that her review of the claims file and the 
medical records, along with the Veteran's interview, showed that 
the claims file is silent regarding any history or diagnosis of 
an inguinal hernia during military service and showed a gap of 
more than fifty years between discharge from military service and 
the diagnosis and repair of a left inguinal hernia in 2005.  The 
VA examiner further noted that there was no evidence of an 
inguinal hernia on examination.  The VA examiner also opined that 
the Veteran's BPH was not caused by or the result of military 
service.  In support, she indicated that the etiology of BPH is 
not completely understood but the disorder seems to be 
multifactorial, noting that older age and the presence of 
functioning Leydig cells of the testes are essential for the 
development of BPH; that the claims file is silent regarding any 
diagnosis of PH or related symptoms during military service; that 
the Veteran's BPH was diagnosed in the late 1980's and that he 
underwent a TURP (in April 1989 according to private hospital 
records); and that an August 2005 prostate biopsy mentions a 
diagnosis of prostate hyperplasia and prostatitis.  The 
examiner's review of the claims file and the medical records, 
along with the Veteran's interview, showed a gap of more than 
thirty years between discharge from military service and a 
diagnosis of BPH.  Similarly, the VA examiner opined that the 
Veteran's benign cortical renal cyst was not caused by or the 
result of military service.  The examiner indicated that simple 
renal cysts are frequently observed in the kidneys and develop 
primarily from renal tubular elements; that they are the most 
common renal masses, accounting for 65 to 70 percent of cases; 
that these cysts most often occur in patients over the age of 50 
and most are found incidentally on ultrasonogram examination; and 
that they are rarely symptomatic and have little clinical 
significance.  In this case, the left renal cyst was an 
incidental finding during an abdominal US "performed for other 
indications in 200[3]."  The claims file is silent regarding any 
history or diagnosis of renal cysts during military service.  The 
examiner's review of the claims file and the medical records, 
along with the Veteran's interview, showed a gap of more than 
fifty years between discharge from military service and the 
finding of a benign left renal cyst.  

The Board points out that passage of so many years between 
discharge from active service and the lack of objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The regulations are clear that service connection is allowed for 
a current disability resulting from disease or injury incurred in 
or aggravated by military service.  In this case, the Veteran is 
not shown to have had a left inguinal hernia during the pendency 
of the appeal, as it was excised in March 2005.  Moreover, absent 
competent and probative medical evidence that the left inguinal 
hernia diagnosed in early 2005 is causally related to an event or 
incident of his military, service connection must be denied.  
Similarly, absent competent and probative evidence linking the 
Veteran's current prostate condition and renal cyst to military 
service, service connection must be denied.  

B.  Hypertension and Status Post Cholecystectomy

A November 1997 VA general medical examination revealed blood 
pressure readings of 150/100, 156/100, and 160/100 and a 
diagnosis of arterial hypertension.  

A May 2003 abdominal sonogram reflected gallbladder wall 
thickening, a left upper pole renal cyst and liver granuloma.  A 
June 2003 HIDA hepatobiliary scan showed decreased contraction 
with the gallbladder with low ejection fraction after 
administration of cholecystokinin (CCK) compatible with 
gallbladder dyskinesia.  He underwent a cholecystectomy the same 
month.  The pathology report noted no gallstones were identified 
but the microscopic diagnosis was chronic cholecystitis.

At a July 2005 VA general medical examination, the Veteran was 
noted to have a history of treatment for arterial hypertension of 
at least 15 years and a hyperplastic cholecystectomy three years 
ago.  On examination, blood pressure readings of 135/80, 135/78, 
and 140/85 and a well-healed cholecystectomy scar were noted.  An 
electrocardiogram (ECG) was normal.  The diagnoses included 
stable high blood pressure and well-healed cholecystectomy.  At 
an August 2005 VA liver, gallbladder and pancreas examination, 
the Veteran reported no gastrointestinal symptoms, no changes in 
bowel habits, no weight loss.  Physical examination was 
unremarkable.  No opinions were given.  VA medical records show 
treatment for hypertension and prior history of a 
cholecystectomy.

During his DRO hearing testimony, the Veteran did not report in-
service treatment for any of the above claimed disorders, but did 
contend that everyone in boot camp had high blood pressure most 
likely because of the excess of sun or because of a lot of 
exercise, which was really hard on them because they were not in 
condition for it.  Even so, he admitted that he did not start 
taking medication for hypertension until the 1970's and that no 
physician had linked any of the claimed disorders to military 
service, but he felt that they could be due to the walking, 
marching or lifting that he did during service.

During a January 2010 VA hypertension examination, the Veteran 
reported that he was diagnosed with hypertension in 1990 by his 
private physician and since then had been treated with different 
medications.  He denied any hospitalizations or emergency room 
visits due to uncontrolled hypertension, chest pain or any heart 
condition.  The Veteran reported that his hypertension was under 
control with treatment.  There was no history of rheumatic fever, 
hypertensive heart disease, heart rhythm disturbance, valvular 
heart disease, congestive heart failure, angina, or other heart 
disease or evidence of congestive heart failure or pulmonary 
hypertension.  Continuous medication was required for control of 
hypertension.  The Veteran's blood pressure reading was 145/85.  
Additional blood pressure readings were 145/85, 140/84 and 
147/85.  Chest x-rays revealed normal heart size with an 
atheromatous ectatic aorta.  No acute cardiopulmonary 
abnormalities were noted.  An ECG showed sinus bradycardia.  The 
diagnosis was arterial hypertension.  

At a January 2010 VA liver, gallbladder and pancreas examination, 
the Veteran reported that he started to have abdominal pain on 
the right side, especially during the night, along with fatty 
food intolerance, which he reported to his private physician.  He 
indicated that an abdominal US revealed gallbladder stones and 
that he underwent a cholecystectomy at the San Pablo Hospital.  
The Veteran denied any residuals related to this surgery.  The 
report reflects a cholecystectomy was performed in 2003 with no 
post-operative symptoms.  The Veteran denied any episodes of 
colic, abdominal pain, distention, nausea or vomiting in the past 
twelve months.  Abdominal examination was normal and there were 
no signs of liver disease.  A January 2008 US of the liver 
impression included status post cholecystectomy.  

The VA hypertension and liver, gallbladder and pancreas examiner 
indicated that medical literature had been reviewed regarding 
etiologies of hypertension, which is essential in most of the 
cases, and gallbladder stones causes, that the claimed disorders 
were not related at all with service.  After a review of the 
available medical evidence, along with the Veteran's interview 
and physical examination, the VA examiner stated that the 
Veteran's was recorded to be diagnosed in 1990 with hypertension 
and a cholecystectomy was performed in 2003, as reported on 
private records from the San Pablo Hospital.  Both conditions 
were diagnosed many years after the Veteran's discharge from 
service in 1953, so neither disorder is related to, nor had their 
onset while in service, nor developed within one year of his 
discharge from active duty.  

As pointed out above, the passage of so many years between 
discharge from active service and the lack of objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson, 230 F.3d at 
1333.

In this case, the Veteran has not been shown to have had any 
residuals of a June 2003 cholecystectomy during the pendency of 
the appeal.  Moreover, absent competent and probative medical 
evidence that any such residuals are causally related to an event 
or incident of his military service, service connection must be 
denied.  Similarly, absent competent and probative evidence 
linking the Veteran's current hypertension to service or showing 
onset within one year after his discharge from service in 1953, 
service connection must be denied on a direct and presumptive 
basis.  

C. Other Considerations

In addition to the medical evidence, the Board has considered the 
Veteran's belief, and that of his sister, that the claimed 
disorders are related to his military service.  In light of the 
above medical opinions, which are based on the impressions 
offered by trained professional based on their examination of the 
Veteran and review of his medical evidence, are more probative 
than the lay assertions offered by the Veteran and his sister.  
In this regard, the Board notes that the examiners provided a 
rationale in support of their assessments.  

As a final point, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable regarding the issues on 
appeal because the preponderance of the evidence is against the 
Veteran's claims and thus they must be denied.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left inguinal hernia is denied.

Service connection for BPH is denied.

Service connection for a left renal cortical cyst is denied.

Service connection for hypertension is denied.

Service connection for status post cholecystectomy is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


